IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


CURTIS A. RUFF,

             Appellant,

 v.                                                    Case No. 5D16-552

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 31, 2017

Appeal from the Circuit Court
for Orange County,
Robert J. Egan, Judge.

Mark L. Horwitz and Cassandra Snapp,
of Law Offices of Mark L. Horwitz,
Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Curtis Ruff appeals his convictions and sentences for conspiracy to traffic in

cocaine 400 grams or more, trafficking in cocaine 400 grams or more, possession of a

structure for the purpose of trafficking in a controlled substance, and unlawful use of a

two-way communication device. We affirm the convictions and sentences but remand
the case to correct a scrivener’s error. The judgment entered indicates that Ruff pleaded

nolo contendere to each of these counts when he was actually adjudicated guilty on these

four counts following a jury trial. Therefore, we remand the case to the trial court to correct

the judgment accordingly.

       AFFIRMED and REMANDED, with directions.

TORPY, WALLIS and LAMBERT, JJ., concur.




                                              2